t c summary opinion united_states tax_court donald a benzin petitioner v commissioner of internal revenue respondent docket no 7811-09s filed date donald a benzin pro_se john m janusz and crystal-lyn orta for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the sole issue for decision is whether payments made by petitioner to his former wife in are deductible as alimony under sec_215 we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioner resided in the state of new york when the petition was filed petitioner and judith benzin ms benzin married in during the marriage petitioner contributed to a pension_plan maintained by his employer the u s postal service usps petitioner and ms benzin were granted a divorce on date pursuant to a judgment of divorce judgment issued by the state of new york supreme court county of erie the judgment states in part that all of the marital assets have been divided in accordance with the terms of the oral stipulation agreement dated date the oral stipulation agreement agreement was incorporated into the judgment the agreement states in part that neither party shall be obligated to pay maintenance to the other party petitioner retired in date and started receiving distributions from his usps pension_plan in date beginning in date petitioner sent to ms benzin a check for dollar_figure per month and did so for each month in on his federal_income_tax return petitioner claimed a deduction of dollar_figure for alimony paid to ms benzin in a notice_of_deficiency respondent determined the payments were not alimony and therefore disallowed the claimed deduction the parties’ stipulation of facts includes an untitled single-page document which has a page number on it indicating that it is page of a multipage document one paragraph of this document reads as follows ordered that the defendant donald benzin shall pay to the plaintiff judith benzin the sum of dollar_figure per month as a projected calculation of the plaintiff’s interest in the defendant’s pension with the united_states postal service at such time as the defendant begins to receive his pension respondent reserved an objection to this document on the basis of the best evidence rule although petitioner claimed a deduction of dollar_figure for alimony paid in it was clarified at trial that the court would only consider whether dollar_figure dollar_figure per month for months constituted alimony paid the additional dollar_figure was on account of a debt petitioner owed to ms benzin discussion a evidentiary matters in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b and sec_7453 carve out an exception for trials of small tax cases under this exception the court conducts small tax cases as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible rule b schwartz v commissioner 128_tc_6 the untitled single-page document stipulated by the parties and to which respondent reserved an objection is incomplete and was not explained by petitioner at trial the document raises more questions than it provides answers therefore respondent’s objection is sustained on the basis that the document is not probative see rule b b burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner has not alleged that sec_7491 applies nor otherwise satisfied the requirements of that section therefore the burden_of_proof remains on petitioner c alimony deduction generally property_settlements or equitable divisions of marital property incident to a divorce are not taxable events and do not give rise to a deduction sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand payments made or received as alimony or separate_maintenance generally are deductible by the payor spouse under sec_215 and includable in the gross_income of the payee spouse under sec_61 and sec_71 sec_215 defines an alimony_or_separate_maintenance_payment as a payment which is includable in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a payment is alimony or separate_maintenance sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met under subparagraph a of sec_71 alimony or separate_maintenance must be received pursuant to a divorce_or_separation_instrument according to sec_71 a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse further subparagraph b of sec_71 requires that the divorce_or_separation_instrument not designate the payment as not alimony or separate_maintenance a divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument estate of goldman v commissioner supra pincite in other words a divorce or separation agreement must provide a clear explicit and express direction that the payments are not to be treated as alimony but the designation need not mimic the language of sec_71 and sec_215 125_f3d_551 7th cir affg tcmemo_1995_554 estate of goldman v commissioner supra pincite in the present case neither the judgment nor the incorporated agreement makes any mention of alimony or separate_maintenance petitioner’s pension_plan with the usps and the dollar_figure per month payment therefrom were also not established by the judgment or the agreement indeed the agreement specifically states that neither party shall be obligated to pay maintenance to the other party in addition petitioner testified i didn’t have to pay alimony and she didn’t have to pay it to me either we conclude therefore that the judgment of divorce and the oral stipulation agreement incorporated therein do not provide for payments to petitioner’s former wife and clearly explicitly and expressly contain a nonalimony provision accordingly we must hold that petitioner’s payments made to his former wife in did not satisfy the conditions set forth in sec_71 and are thus not properly deductible as alimony for the taxable_year in issue finally we observe that the only year before us is and that our holding relates only to that year thus our holding does not preclude petitioner from asking a local court of competent jurisdiction for a qualified_domestic_relations_order qdro with respect to the monthly payment to his former wife of a portion of his usps pension see sec_402 sec_414 amarasinghe v commissioner tcmemo_2007_333 affd 282_fedappx_228 4th cir to reflect the foregoing decision will be entered for respondent
